EXHIBIT 21 SUBSIDIARIES AND ASSOCIATED TRADE NAMES COMPANY NAME JURISDICTIONOFINCORPORATION 1. A. T. Massey Coal Company, Inc. a) d/b/a Massey Coal Export Company Virginia 2. Alex Energy, Inc. (5) a) d/b/a Edwight Mining Company b) d/b/a Intrepid Mining Company c) d/b/a North Surface Mine d) d/b/a Superior Surface Mine WestVirginia 3. Aracoma Coal Company, Inc. (2) West Virginia 4. Bandmill Coal Corporation (2) West Virginia 5. Bandytown Coal Company (7) West Virginia 6. Barnabus Land Company (8) West Virginia 7. Belfry Coal Corporation (13) West Virginia 8. Ben Creek Coal Company (8) West Virginia 9. Big Bear Mining Company (2) a) d/b/a Lynco Mining Company West Virginia 10. Black King Mine Development Co. (2) West Virginia 11. Boone East Development Co. (6) West Virginia 12. Boone Energy Company (2) West Virginia 13. Boone West Development Co. (6) West Virginia 14. Central Penn Energy Company, Inc. (6) Pennsylvania 15. Central West Virginia Energy Company (6) West Virginia 16. Ceres Land Company (6) West Virginia 17. Clear Fork Coal Company (7) West Virginia 18. Coal Handling Solutions, LLC (3)(18) (<100%) Delaware 19. CoalSolv, LLC (25) (<100%) Virginia 20. Covington Handling, LLC (27) (<100%) Delaware 21. Crystal Fuels Company (12) West Virginia 22. Dehue Coal Company (7) West Virginia 23 Delbarton Mining Company (2) West Virginia 24. Demeter Land Company (6) West Virginia 25. Douglas Pocahontas Coal Corporation (6) West Virginia 26. DRIH Corporation (4) Delaware 27. Duchess Coal Company (7) West Virginia 28. Eagle Energy, Inc. (7) West Virginia 29. Elk Run Coal Company, Inc. (1) a) d/b/a Black Castle Mining Company b) d/b/a Homer III Processing Company c) d/b/a Republic Energy West Virginia 30. Energy Technologies, Inc. (27) (<100%) Tennessee 31. Foglesong Energy Company (2) West Virginia 32. Goals Coal Company (9) West Virginia 33. Gray Hawk Insurance Company (1) Kentucky 34. Green Valley Coal Company (2) a) d/b/a PP&M Company West Virginia 35. Greyeagle Coal Company (4) Kentucky 36. Haden Farms, Inc. (6) Virginia 37. Hanna Land Company, LLC (10)(1) Kentucky 38. Hazy Ridge Coal Company (2) West Virginia 39. Highland Mining Company (2) West Virginia 40. Hopkins Creek Coal Company (7) Kentucky 41. Independence Coal Company, Inc. (2) a) d/b/a Anna Branch Mining Company b) d/b/a Endurance Mining Company c) d/b/a Progress Coal Company West Virginia 42. Jacks Branch Coal Company (8) West Virginia 43. Joboner Coal Company (2) Kentucky 44. Kanawha Energy Company (2) West Virginia 45. Kingsport Handling LLC (26) (<100%) Delaware 46. Kingsport Services LLC (21) (<100%) Delaware 47. Knox Creek Coal Corporation (3) a) d/b/a Certified Coal & Coke Company Virginia 48. Lauren Land Company (6) Kentucky 49. Laxare, Inc. (16) West Virginia 50. Logan County Mine Services, Inc. (4) West Virginia 51. Long Fork Coal Company (1) Kentucky 52. Lynn Branch Coal Company, Inc. (8) West Virginia 53. M & B Coal Company (28)(11) West Virginia 54. Majestic Mining, Inc. (17) Texas 55. Marfork Coal Company, Inc. (2) a) d/b/a Mining Support Group b) d/b/a Processing Maintenance Group West Virginia 56. Martin County Coal Corporation (1) a) d/b/a Coal Handling Facility, Inc. Kentucky 57. Massey Coal Sales Company, Inc. (1) a) d/b/a Massey Industrial Sales Company b) d/b/a Massey Metallurgical Coal, Inc. c) d/b/a Massey Utility Sales Company Virginia 58. Massey Coal Services, Inc. (6) a) d/b/a New River Well Services West Virginia 59. Massey Gas & Oil Company (6) Louisiana 60. Massey Technology Investments, Inc. (6) Virginia 61. Maysville Handling, LLC (27) Delaware 62. Mountaineer Capital, L.P. (2) (<100%) West Virginia 63. Mountaineer Capital II, LP(2)(<100%) West Virginia 64. New Market Land Company (6) West Virginia 65. New Ridge Mining Company (4) a) d/b/a Coalgood Energy Company Kentucky 66. New River Energy Corporation (6) West Virginia 67. NICCO Corporation (19) West Virginia 68. Nicholas Energy Company (2) West Virginia 69. Omar Mining Company (2) West Virginia 70. Peerless Eagle Coal Co. (2) West Virginia 71. Performance Coal Company (2) a) d/b/a Upper Big Branch Mining Company West Virginia 72. Peter Cave Mining Company (8) Kentucky 73. Pilgrim Mining Company, Inc. (3) Kentucky 74. Power Mountain Coal Company (5) West Virginia 75. Raven Resources, Inc. (16) Florida 76. Rawl Sales & Processing, Co.(2) a) d/b/a Allburn Coal Company b) d/b/a Big Bottom Coal Company c) d/b/a Bluesprings Coal Company d d/b/a Lobata Coal Company e) d/b/a Magnolia Coal Company f) d/b/a Maxann Coal Corp. g) d/b/a P. M. Charles Coal Co. h) d/b/a Pikco Mining Company i) d/b/a Pond Creek Mining Co. j) d/b/a Rocky Hollow Coal Co. k) d/b/a Sprouse Creek Processing Company l) d/b/a Sycamore Mining Co. m) d/b/a Tall Timber Coal Company West Virginia 77. Road Fork Development Company, Inc. (2) a) d/b/a Resource Energy Company b) d/b/a Sheep Fork Mining Company Kentucky 78. Robinson-Phillips Coal Company (7) a) d/b/a Simron Fuel. Co. b) d/b/a Winston Coal Company West Virginia 79. Rockridge Coal Company (8) West Virginia 80. Rostraver Energy Company(7) Pennsylvania 81. Rum Creek Coal Sales, Inc. (8) West Virginia 82. Russell Fork Coal Company (7) West Virginia 83. SC Coal Corporation (6) Delaware 84. Scarlet Development Company (6) Pennsylvania 85. Shannon-Pocahontas Coal Corporation (7) West Virginia 86. Shannon-Pocahontas Mining Company (23)(24) West Virginia 87. Shenandoah Capital Management Corp. (20) West Virginia 88. Sidney Coal Company, Inc. (1) a) d/b/a Clean Energy Mining Company b) d/b/a Freedom Energy Mining Company c) d/b/a M3 Energy Mining Company d) d/b/a Ora Mae Coal Company e) d/b/a Pegs Branch Energy Mine f) d/b/a Process Energy g) d/b/a Rockhouse Energy Mining Company h) d/b/a Solid Energy Mining Company Kentucky 89. Spartan Mining Company (2) a) d/b/a Big M Transport b) d/b/a Black Knight Mining Company c) d/b/a Diamond Energy Mining Company d) d/b/a Guyandotte Energy e) d/b/a Mammoth Coal Company f) d/b/a Mass Transport Company g) d/b/a Poca 3 h) d/b/a Spring Branch Mining Company i) d/b/a Trace Transport Company j) d/b/a Trail Mining Company k) d/b/a Victory Energy Mining Company l) d/b/a Victory Processing Company West Virginia 90. Stirrat Coal Company (2) West Virginia 91. Stone Mining Company (7) Kentucky 92. Support Mining Company (2) a) d/b/a Inman Coal West Virginia 93. Sycamore Fuels, Inc. (8) West Virginia 94. Talon Loadout Company (2) West Virginia 95. T.C.H. Coal Co. (7) Kentucky 96. Tennessee Consolidated Coal Company (3) Tennessee 97. Tennessee Energy Corp. (3) Tennessee 98. Thunder Mining Company (2) West Virginia 99. Town Creek Coal Company (7) West Virginia 100. Trace Creek Coal Company (7) Pennsylvania 101. Tucson Limited Liability Company (1) West Virginia 102. Vantage Mining Company (22) Kentucky 103. West Kentucky Energy Company (4) Kentucky 104. White Buck Coal Company (4) a) d/b/a Coal Mining Support Company West Virginia 105. Williams Mountain Coal Company (7) a) d/b/a Naoma Coal Company West Virginia 106. Wyomac Coal Company, Inc. (7) a) d/b/a Piney Creek Coal Company West Virginia (1) Owned by A.T. Massey Coal Company, Inc. (2) Owned by Elk Run Coal Company, Inc. (3) Owned by Martin County Coal Corporation (4) Owned by Sidney Coal Company, Inc. (5) Owned by Nicholas Energy Company (6) Owned by Massey Coal Sales Company, Inc. (7) Owned by Long Fork Coal Company (8) Owned by Rawl Sales & Processing Co. (9) Owned by Performance Coal Company (10) Owned by Alex Energy, Inc. (11) Owned by Wyomac Coal Company, Inc. (12) Owned by Sycamore Fuels, Inc. (13) Owned by Knox Creek Coal Corporation (14) Owned by Green Valley Coal Company (15) Owned by Eagle Energy, Inc. (16) Owned by Boone East Development Co. (17) Owned by NICCO Corporation (18) Owned by Road Fork Development Company, Inc. (19) Owned by Peerless Eagle Coal Co. (20) Owned by Independence Coal Company, Inc. (21) Owned by Tennessee Consolidated Coal Co. (22) Owned by Rum Creek Coal Sales, Inc. (23) Owned by Shannon-Pocahontas Coal Corporation (24) Owned by Omar Mining Company (25) Owned by Massey Technology Investments, Inc. (26) Owned by Tennessee Energy Corp. (27) Owned by Coal Handling Solutions, LLC (28) Owned by Town Creek Coal Company
